Exhibit 10.1
IBM Credit LLC
Term Lease Master Agreement

         
Name and Address of Lessee:
  STREAMLINE HEALTH INC   Agreement No.: 4209635
 
  10200 ALLIANCE RD    
 
  STE 200    
 
  CINCINNATI, OH 45242-4716    
 
       
IBM Office Address:
  IBM CREDIT LLC   Customer No.: 8594995
 
  4111 NORTHSIDE PKWY    
 
  ATLANTA, GA 30327-3015    
 
  ATTN: JULIANA GUSMAO (EXT. 4144)    

The Lessor under this Term Lease Master Agreement (“Agreement”) is a) IBM Credit
LLC; b) a partnership in which IBM Credit LLC is a partner; or c) a business
enterprise for which IBM Credit LLC is acting as agent (“Lessor”). The “Lessee”
is the business entity indicated on the signature line below. Any Parent,
Subsidiary or Affiliate of Lessee may enter into a Lease and/or Financing
Transaction (each as defined below) under this Agreement by signing a Term Lease
Supplement (“Supplement”) referencing this Agreement and so will be bound to the
terms and conditions of this Agreement as Lessee. For the purposes of this
Agreement, “Parent” shall mean a business entity that owns or controls a
majority interest of Lessee; “Subsidiary” shall mean a business entity a
majority interest of which is owned or controlled by Lessee; and “Affiliate”
shall mean a business entity under common majority control with Lessee. A Lease
or Financing Transaction under this Agreement shall be effective when a
Supplement listing equipment to be leased (“Equipment”) and software program
licenses, maintenance, services, and other one-time charges to be financed
(“Financed Items”) is signed by both parties. Equipment includes any internal
programming that is integral to the Equipment’s functioning (“Licensed Internal
Code”). Lessee may acquire Equipment and Financed Items from International
Business Machines Corporation (“IBM”), Lessor, or any other manufacturer, vendor
or provider (“Lessee’s Supplier”). The terms of (a) the Supplement; (b) any
applicable attachments; and (c) this Agreement; each as may be amended by
addenda, shall constitute the lease for the Equipment (“Lease”) and financing
transaction for the Financed Items (“Financing Transaction”) listed in the
applicable Supplement. Some Leases or Financing Transactions may have additional
terms that will be specified in attachments or addenda. Terms in a Supplement
and related attachments or addenda will apply only to the Lease and/or Financing
Transaction represented by that Supplement. The headings of the Paragraphs are
inserted for convenience only.
1. OPTIONS. Each Supplement shall constitute a single Lease and/or Financing
Transaction but for each line item listed there will be a Lease or Financing
Transaction option indicated. The various options are described in the “Option
Codes” table on the Supplement.
2. CREDIT REVIEW. For each Lease or Financing Transaction, Lessee consents to a
reasonable credit review by Lessor.
3. AGREEMENT TERM. This Agreement shall be effective when signed by both parties
and may be terminated by either party upon one (1) month prior written notice.
Each Lease or Financing Transaction then in effect, however, shall remain
subject to the terms and conditions of this Agreement until its expiration or
termination.
4. LESSOR CHANGES. Lessor may, with at least three (3) months prior written
notice to Lessee, change the terms of this Agreement. Such changes will apply
only to Leases and Financing Transactions that begin after the effective date
specified in the notice, and only if Lessee does not notify Lessor that it does
not agree to the changes.
5. SURVIVAL OF OBLIGATIONS. Lessor’s and Lessee’s obligations under this
Agreement, which by their nature would continue beyond the expiration or
termination of a Lease or Financing Transaction, will survive the expiration or
termination of a Lease or Financing Transaction.
6. SELECTION AND USE OF EQUIPMENT, PROGRAMMING AND LICENSED PROGRAM MATERIALS.
Lessee agrees that it did not rely on the Lessor, nor is the Lessor responsible,
for the selection, use of, and results obtained from the Equipment or Financed
Items. Nothing in this Agreement is intended to limit any rights Lessee may have
with respect to Lessee’s Supplier or the Equipment manufacturer.
7. ASSIGNMENT TO LESSOR. Lessee assigns to Lessor, effective upon Lessor signing
the Supplement, its right to purchase from and its obligation to pay its
Supplier. All other rights and obligations as defined in the agreement between
Lessee and Lessee’s Supplier governing the purchase of the Equipment (“Purchase
Agreement”) shall remain with Lessee. Lessee represents that it has reviewed and
approved the Purchase Agreement. Lessor will not modify or rescind the Purchase
Agreement.
8. LEASE NOT CANCELLABLE; LESSEE’S OBLIGATIONS ABSOLUTE. Once the Term of any
Lease or Financing Transaction has begun, as described in Paragraphs 13 and 14,
Lessee’s commitments hereunder become irrevocable and independent of acceptance
of the Equipment. Lessee’s obligation to pay all Rent and other amounts required
to be paid by Lessee under this Agreement is absolute and unconditional and
shall not be affected by any right of set-off or defense of any kind whatsoever,
including any failure of the Equipment or a Financed Item to perform, or any
representations by Lessee’s Supplier. Lessee shall make any claim solely against
Lessee’s Supplier, the Equipment manufacturer or other third party if the
Equipment or a Financed Item is unsatisfactory for any reason.
THIS AGREEMENT, AND ANY APPLICABLE SUPPLEMENT, ATTACHMENTS OR ADDENDA ARE THE
COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT REGARDING EACH LEASE OR
FINANCING TRANSACTION. THESE DOCUMENTS SUPERSEDE ANY PRIOR ORAL OR WRITTEN
COMMUNICATIONS BETWEEN THE PARTIES. IF THERE IS A CONFLICT OF TERMS AMONG THE
DOCUMENTS, THE ORDER OF PRECEDENCE WILL BE AS FOLLOWS: (a) ATTACHMENTS OR
ADDENDA TO A SUPPLEMENT, (b) SUPPLEMENT, (c) ATTACHMENTS OR ADDENDA TO THIS
AGREEMENT, (d) THIS AGREEMENT. DELIVERY OF AN EXECUTED COPY OF ANY OF THESE
DOCUMENTS BY FACSIMILE OR ANY OTHER RELIABLE MEANS SHALL BE DEEMED TO BE AS
EFFECTIVE FOR ALL PURPOSES AS DELIVERY OF A MANUALLY EXECUTED COPY. LESSEE
ACKNOWLEDGES THAT LESSOR MAY MAINTAIN A COPY OF THESE DOCUMENTS IN ELECTRONIC
FORM AND AGREES THAT A COPY REPRODUCED FROM SUCH ELECTRONIC FORM OR ANY OTHER
RELIABLE MEANS (FOR EXAMPLE, PHOTOCOPY, IMAGE OR FACSIMILE) SHALL IN ALL
RESPECTS BE CONSIDERED EQUIVALENT TO AN ORIGINAL. IF INDICATED HERE, THE
FOLLOWING ATTACHMENTS SHALL APPLY TO AND BE INCORPORATED BY REFERENCE IN THIS
AGREEMENT:

                                      Lessee may not modify or change the terms
of this Agreement without the Lessor’s prior written consent.                  
  Accepted by:                     IBM Credit LLC       Lessee: STREAMLINE
HEALTH INC    
 
                            By:               By:   /s/ Donald E. Vick, Jr.
Interim CFO                               Authorized Signature          
Authorized Signature    
 
                                            Donald E. Vick, Jr. Interim CFO  
1/19/10                   Name (Type or Print)   Date       Name (Type or Print)
  Date    

 

 



--------------------------------------------------------------------------------



 



9. WARRANTIES. Lessor passes through to Lessee, to the extent permitted, all
applicable warranties made available by Lessee’s Supplier and/or by the
Equipment manufacturer in the Purchase Agreement. Lessor represents and warrants
that neither Lessor, nor anyone acting or claiming through Lessor, by assignment
or otherwise, will interfere with Lessee’s quiet enjoyment of the Equipment so
long as no event of default by Lessee or anyone acting or claiming through
Lessee shall have occurred and be continuing. During the Term of the Lease,
Lessor assigns to Lessee all the rights that Lessor may have to be defended by
Lessee’s Supplier and/or by the Equipment manufacturer under any patent and
copyright provisions in the Purchase Agreement. EXCEPT AS EXPRESSLY PROVIDED
ABOVE, LESSOR MAKES NO WARRANTY, EXPRESS OR IMPLIED, AS TO ANY MATTER
WHATSOEVER, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. AS TO LESSOR, LESSEE LEASES
THE EQUIPMENT AND TAKES ANY FINANCED ITEM “AS IS”. IN NO EVENT SHALL LESSOR HAVE
ANY LIABILITY FOR, NOR SHALL LESSEE HAVE ANY REMEDY AGAINST LESSOR FOR,
CONSEQUENTIAL DAMAGES, ANY LOSS OF PROFITS OR SAVINGS, LOSS OF USE, OR ANY OTHER
COMMERCIAL LOSS. This shall in no way affect Lessee’s rights and remedies
against Lessee’s Supplier and/or the Equipment manufacturer.
10. LESSEE AUTHORIZATION. Lessee is authorized to act on Lessor’s behalf
concerning delivery and installation of the Equipment and any warranty service
for the Equipment, including any programming services. Lessor represents and
warrants that it has the right to grant the authorization and rights to Lessee
referred to in this Paragraph.
11. DELIVERY AND INSTALLATION. Lessee is responsible for the delivery,
installation and acceptance of the Equipment and any Financed Item and shall pay
any delivery and installation charges not paid by Lessee’s Supplier. Lessor
shall not be liable for any delay in, or failure of, delivery of the Equipment
or Financed Items unless provided by Lessor.
12. USED EQUIPMENT LEASES. For used Equipment supplied by Lessor, the following
provisions apply: The Equipment is subject to prior disposition at any time
prior to Lessor’s acceptance of a signed Supplement. The Equipment is provided
“as is”, without any warranty whatsoever by Lessor, in accordance with
Paragraph 9. However, provided that the Equipment is unmodified since the date
of delivery; has been manufactured and assembled by or for IBM; and has been
installed and maintained by IBM, Lessor guarantees Lessee’s satisfaction with
the quality of the Equipment for three (3) months following the “Release Date”
indicated on the face of the Supplement. If Lessee is dissatisfied with the
Equipment for any reason, Lessee may notify Lessor within three (3) months of
the Release Date and, at Lessor’s option, the Equipment will either be
(a) replaced with equivalent Equipment or (b) returned to Lessor and the Lease
terminated and any Rent payments made to Lessor refunded to Lessee. If Lessee
cancels its commitment to Lease the Equipment after Lessor signs the applicable
Supplement but before the Equipment is delivered and accepted by Lessee, then
Lessee shall be liable to Lessor for three (3) months Rent as liquidated
damages. Lessor shall bear the risk of loss or damage to the Equipment during
transit from the pick-up location to Lessee’s location, provided the Equipment
is transported by a carrier designated by Lessor.
13. RENT COMMENCEMENT DATE. Unless otherwise stated on the applicable
Supplement, the Rent Commencement Date shall be (a) for Equipment supplied by
IBM, the day following the date of installation of the Equipment as provided for
in the Purchase Agreement; (b) for Equipment supplied by Lessor, the earlier of
the date of installation or fourteen (14) days after the Release Date as
specified in the Supplement; (c) for Equipment supplied by Lessee’s Supplier,
the date Lessee designates on a certificate of acceptance; or, (d) for Financed
Items, the date Lessor makes funds available to Lessee or Lessee’s Supplier.
14. LEASE TERM. The Lease or Financing Transaction shall be effective when the
Supplement is signed by both parties. The initial Term of the Lease or Financing
Transaction shall begin on the Rent Commencement Date and shall expire at the
end of the number of months specified as “Term” in the Supplement. Except for
Equipment supplied by Lessor, if Lessee cancels its order with Lessee’s Supplier
prior to installation or discontinues any Financed Item prior to the date Lessor
makes funds available, the Lease or Financing Transaction with respect to that
item shall terminate without penalty.
15. RATE PROTECTION. The Rates stated on the Supplement are not subject to
change provided the Supplement is signed and returned to Lessor by the date
indicated on the Supplement and the Equipment is installed by the end of the
month of the Estimated Commencement Date stated on the Supplement.
16. RENT. During the initial Term, Lessor shall invoice and Lessee shall pay
Rent for each Payment Period as specified in the Supplement. Lessee’s obligation
to pay shall begin on the Rent Commencement Date. When the Rent Commencement
Date is not on the first day of a calendar month and/or when the initial Term
does not expire on the last day of a calendar month, the applicable Rent for the
first and last payment will be prorated on the basis of 30-day months.
17. RENEWAL. Lessee may, upon at least one (1) month prior written notice to
Lessor, renew the Lease with respect to any line item of Equipment, provided
Lessee is not then in default. Lessor shall offer a renewal Term of one (1) year
but may, if requested, offer different renewal Terms. For Equipment line items
with a fair market value end-of-Lease renewal option, the renewal Rent shall be
the projected fair market rental value of the Equipment as of the commencement
of such renewal Term. For Equipment line items with a prestated end-of-Lease
renewal option, the renewal Rent shall be one-half of the prestated Purchase
Percent multiplied by the Unit Purchase Price stated in the Supplement and such
renewal Rent payments will be annual and payable in advance.
18. PURCHASE OF EQUIPMENT. Lessee may, upon at least one (1) month prior written
notice to Lessor, purchase any line item of Equipment upon expiration of the
Lease provided Lessee is not then in default. For Equipment line items with a
fair market value end-of-Lease purchase option, the purchase price shall be the
projected fair market sales value of the Equipment as of such expiration date.
For Equipment line items with a prestated purchase option, the purchase price
shall be specified in the Supplement. If the Lessee purchases any Equipment,
Lessee shall, on or before the date of purchase, pay (a) the purchase price,
(b) any applicable taxes, (c) all Rent due through the day preceding the date of
purchase, and (d) any other amounts due under the Lease. Lessor shall, on the
date of purchase, transfer to Lessee by bill of sale provided upon Lessee’s
request, without recourse or warranty of any kind, express or implied, all of
Lessor’s right, title and interest in and to such Equipment on an “AS IS, WHERE
IS” basis, except that Lessor shall warrant title free and clear of all liens
and encumbrances created by or through Lessor.
19. OPTIONAL EXTENSION. If, at the expiration of the Term, Lessee has not
elected to renew the Lease, purchase or return the Equipment in accordance with
Paragraph 25, and as long as Lessee is not in default under the Lease, the Lease
will be extended for each unreturned item of Equipment unless (a) Lessee
notifies Lessor in writing, not less than one (1) month prior to Lease
expiration, that Lessee does not want the extension, or (b) the Equipment is
returned to and received by Lessor within fourteen (14) days after the
expiration of the Term. The extension will be under the same terms and
conditions then in effect, including current Rent (but for Equipment tine items
with a fair market value purchase option, not less than fair market rental value
as determined by Lessor at the expiration of the Term) and will continue on a
day-to-day basis until the earlier of termination by either party upon one
(1) month prior written notice, or six (6) years after expiration of the initial
Term. For purposes of this Paragraph, current Rent shall be calculated as the
sum of the Lease payments over the initial Term divided by the initial Term of
the Lease.
20. INSPECTION; MARKING; FINANCING STATEMENT. Upon reasonable advance request,
Lessee agrees to allow Lessor to inspect the Equipment and its maintenance
records during Lessee’s normal business hours, subject to Lessee’s reasonable
security procedures. Lessee will affix to the Equipment any identifying labels
supplied by Lessor indicating ownership. The filing of any Uniform Commercial
Code financing statements in connection with a Lease or Financing Transaction
shall be governed by the terms and conditions of the applicable Supplement and
any Supplement addendum.
21. EQUIPMENT USE. Lessee agrees that Equipment will be used for business
purposes and not primarily for personal, family or household purposes and that
it will be used in accordance with applicable laws and regulations.
22. MAINTENANCE. Lessee shall, at its expense, on its own or through third
parties, keep the Equipment in a suitable environment as specified by the
Equipment manufacturer, and in good condition and working order, ordinary wear
and tear excepted.
23. ALTERATIONS; MODIFICATIONS; PARTS. For the purposes of this Agreement, a
“Part” is any component or element of the Equipment; a “Modification” is any
upgrade, feature or other change to the Equipment which is or has been offered
for sale by the Equipment manufacturer and which contains no Part which has been
changed or altered since its original manufacture; an “Alteration” is any change
to the Equipment which is not a Modification. Lessee may modify or alter the
Equipment only upon prior written notice to Lessor. Lessee may obtain new or
used Alterations or Modifications from any supplier and may finance them with
sources other than Lessor provided no security interest is created that
encumbers or conflicts with Lessor’s ownership of the Equipment. Any
Lessor-owned Parts that Lessee removes shall remain Lessor’s property and Lessee
shall not make such Parts available for sale, transfer, exchange or other
disposition without Lessor’s prior written consent.
Before returning the Equipment to Lessor, Lessee agrees to remove any Alteration
and may remove any Modification not owned by Lessor. If removed, Lessee agrees
to, at its expense, restore the Equipment to its original condition using the
removed Parts, normal wear and tear excepted. If Lessor had previously consented
to the disposition of removed Parts, the restoration must be with Parts Lessor
owns or supplies, or those supplied by a source approved by Lessor. If not
removed, such Modifications shall become the property of Lessor, without charge,
free of any liens or encumbrances.

 

Page 2 of 4



--------------------------------------------------------------------------------



 



Changes or additions made to items of Equipment in connection with maintenance
or warranty services, including engineering changes, utilizing manufacturer’s
genuine parts, are exempt from the terms of this Paragraph, and any Parts
installed in connection with such services shall become the property of Lessor.
24. LEASES FOR MODIFICATIONS. At Lessee’s request, and subject to satisfactory
credit review, Lessor will lease or finance new Modifications, used
Modifications from Lessor’s inventory, and Financed Items associated with the
Modifications. Leases for Modifications will be at then current terms and
conditions and must be coterminous with the underlying Equipment Lease.
25. RETURN OF EQUIPMENT. Lessee will return the Equipment to Lessor upon
expiration or termination of the Lease. Upon return, the Equipment must be in
good condition and working order, normal wear and tear excepted and qualified
for the manufacturer’s maintenance service, if available. Lessee will return the
Equipment to the nearest consolidation and refurbishment center designated by
Lessor for that type of Equipment located in the contiguous United States.
Unless otherwise agreed, Lessee is responsible for: a) deinstallation, packing
and return of the Equipment and any associated costs; and b) any cost to qualify
the Equipment for the manufacturer’s maintenance service, or, if not available,
the cost to return the Equipment to good working condition. The return of the
Equipment shall constitute a full release by Lessee of any leasehold rights or
possessory interest in the Equipment.
26. CASUALTY INSURANCE; LOSS OR DAMAGE. Lessor will maintain, at its own
expense, insurance covering loss of or damage to the Equipment (excluding any
Modifications or Alterations not subject to a Lease under this Agreement) with a
$5,000 deductible per occurrence. If any item of Equipment shall be lost,
stolen, destroyed or irreparably damaged for any cause whatsoever (“Casualty
Loss”) before the Rent Commencement Date, the Lease with respect to that item
shall terminate. If any item of Equipment suffers Casualty Loss, or shall be
otherwise damaged, on or after the Rent Commencement Date, Lessee shall promptly
inform Lessor. To claim a Casualty Loss Lessee must file a police or fire
department report or other appropriate documentation substantiating the Casualty
Loss. If Lessor determines that the item can be economically repaired, Lessee
shall place the item in good condition and working order and Lessor will
promptly reimburse Lessee the reasonable cost of such repair, less the
deductible. If not so repairable, Lessee shall pay Lessor the lesser of $5,000
or the fair market sales value of the Equipment immediately prior to the
Casualty Loss. Upon Lessor’s receipt of payment the Lease with respect to that
item shall terminate and Lessee’s obligation to pay Rent for the Equipment will
be deemed to have ceased as of the date of the Casualty Loss. For purposes of
this Paragraph, Lessor will consider the manufacturer’s charge for such repair
to be the reasonable cost of repair.
27. TAXES. Lessee shall promptly reimburse Lessor, as additional Rent, for all
taxes, charges, and fees levied by any governmental body or agency upon or in
connection with this Agreement, excluding, however, all taxes on or measured by
the net income of Lessor.
28. LESSOR’S PAYMENT. If Lessee fails to pay taxes as required under this
Agreement, discharge any liens or encumbrances on the Equipment (other than
those created by or through Lessor), or otherwise fails to perform any other
provision Lessee is required to perform under this Agreement, Lessor shall have
the right to act in Lessee’s stead so as to protect Lessor’s interests, in which
case, Lessee shall pay Lessor the cost thereof.
29. TAX INDEMNIFICATION. Solely for Leases entered into on the basis that Lessor
is the owner of the Equipment for tax purposes, Lessor and Lessee agree that
Lessor shall be entitled to certain federal and state tax benefits available to
an owner of Equipment, including, under the Internal Revenue Code of 1986, as
amended (the “Code”), the maximum Modified Accelerated Cost Recovery System
deductions for 5-year property and deductions for interest expense incurred to
finance the purchase of the Equipment (“Tax Benefits”). Lessee represents and
warrants that (a) at no time will Lessee take or omit to take any action which
would result in a loss, reduction, disallowance, recapture or other
unavailability (“Loss”) to Lessor (or the consolidated group with which Lessor
files tax returns) of the Tax Benefits, and (b) Lessee will take no position
inconsistent with the assumption that Lessor is the owner of the Equipment for
federal income tax purposes. Upon Lessor’s written notice to Lessee that a Loss
of Tax Benefits has occurred, Lessee shall reimburse Lessor an amount that shall
make Lessor’s after-tax rate of return and cash flows (“Financial Returns”) over
the Term of the Lease equal to the expected Financial Returns that would have
been otherwise available. Lessee shall have no obligation to reimburse Lessor
for a Loss of Tax Benefits resulting from (i) a determination that a Lease does
not constitute a true lease for federal income tax purposes, provided such
determination is not the result of an act of Lessee, or (ii) a change in the tax
law after the applicable Rent Commencement Date.
30. GENERAL INDEMNITY. Each Lease under this Agreement is a net lease. Lessee
indemnifies Lessor against any third party claims whatsoever which arise in
connection with this Agreement or Lessee’s possession and use of the Equipment
or a Financed Item hereunder including all related reasonable costs and
expenses, and legal fees incurred by Lessor. Lessee shall not be liable for any
claim resulting from the sole negligence or willful misconduct of Lessor. Lessee
agrees that upon written notice by Lessor of the assertion of any claim, Lessee
shall assume full responsibility for the defense of such claim. Lessor shall
cooperate as may be reasonably required in such defense.
31. LIABILITY INSURANCE. Lessee shall obtain and maintain commercial general
liability insurance, in the amount of at least $1,000,000 or more for each
occurrence, with an insurer having a “Best Policyholders” rating of B+ or
better. The policy shall name Lessor as an additional insured as Lessor’s
interests may appear and shall contain a clause requiring the insurer to give
Lessor at least one (1) month prior written notice of the cancellation, or any
material alteration in the terms of the policy. Lessee shall furnish to Lessor,
upon request, evidence that such insurance coverage is in effect.
32. SUBLEASE AND RELOCATION OF EQUIPMENT; ASSIGNMENT BY LESSEE. Upon one
(1) month prior written notice to Lessor, Lessee may relocate the Equipment to
another of its business locations provided that Lessee remains the end user of
the Equipment. Any other relocation requires Lessor’s prior written consent.
Upon Lessor’s prior written consent, which will not be unreasonably withheld,
Lessee may sublease the Equipment to another end user. No sublease or relocation
shall relieve Lessee of its obligations under the Lease and Lessee will be
responsible for all costs and expenses associated with any relocation or
sublease of the Equipment, including additional taxes or any Tax Loss incurred
by Lessor. In no event shall Lessee remove or allow the Equipment to be removed
from the United States. Lessee shall not assign, transfer or otherwise dispose
of any Lease or Financing Transaction, any Equipment, or any interest therein,
or create or suffer any levy, lien or encumbrance thereof except those created
by or through Lessor.
33. ASSIGNMENT BY LESSOR. Lessee acknowledges and understands that the terms and
conditions of the Leases and Financing Transactions have been fixed to enable
Lessor to sell and assign its interest or grant a security interest or interests
in the Leases and Financing Transactions and the Equipment, individually or
together, in whole or in part, for the purpose of securing loans to Lessor or
otherwise. Lessee shall not assert against any such assignee any setoff, defense
or counterclaim that Lessee may have against Lessor or any other person. Lessor
shall not be relieved of its obligations hereunder as a result of any such
assignment unless Lessee expressly consents thereto, nor shall any rights or
obligations of Lessee be changed except as described herein.
34. FINANCING. Any one-time charge (indicated on the Supplement as the “Amount
Financed”) for a Financed item will be paid by Lessor to Lessee’s Supplier or
directly to Lessee. Any other charges which may be owed or due to Lessee’s
Supplier shall be paid directly to Lessee’s Supplier by Lessee. Lessee’s
obligation to pay Rent for the Financed Item shall not be affected by any
discontinuance, return or destruction of any Financed Item on or after the date
Lessor makes funds available. If Lessee discontinues any of the Financed Items
in accordance with the terms of the applicable agreement with Lessee’s Supplier
prior to the date Lessor makes funds available, then the Financing Transaction
with respect to the affected one-time charge shall be cancelled.
35. FINANCING PREPAYMENT (Does Not Apply For Items of Equipment). Lessee may
terminate a Financing Transaction (but not a Lease with respect to an item of
Equipment) by prepaying its remaining Rent. Lessee shall provide Lessor with at
least one (1) month prior written notice of the intended prepayment date. Lessor
may, depending on market conditions at the time, reduce the remaining Rent to
reflect such prepayment and shall advise the Lessee of the balance to be paid.
If prior to Lease expiration, Lessee purchases Equipment on Lease or if a Lease
is terminated, Lessee shall at the same time prepay any related line items of
Financing Transactions.
36. DELINQUENT PAYMENTS. If any amount to be paid to Lessor is not paid on or
before its due date, Lessee shall pay Lessor two percent (2%) of the unpaid
amount for each month or part thereof from the due date until the date paid or,
if less, the maximum allowed by law.
37. DEFAULT; NO WAIVER. Lessee shall be in default under this Agreement upon the
occurrence of any of the following events: (a) Lessee fails to pay any amount
when due under this Agreement and such failure shall continue for a period of
seven (7) days after the due date; (b) Lessee subleases, relocates, assigns or
makes any transfer in violation of the terms of this Agreement; (c) Lessee fails
to perform any other obligations or violates any of its covenants or
representations under a Lease or Financing Transaction, or Lessee fails to
perform any of its obligations under any other agreement it may have with
Lessor, and such failure or breach shall continue for a period of fifteen
(15) days after written notice is received by Lessee from Lessor; (d) Lessee or
any guarantor of Lessee’s obligations under this Agreement makes a
misrepresentation in any application for credit or other financial data required
to be provided by Lessee in connection with a Lease or Financing Transaction;
(e) Lessee or a guarantor makes an assignment for the benefit of creditors, or
consents to the appointment of a trustee or receiver, or if either shall be
appointed for Lessee or a guarantor or for a substantial part of its property
without its consent; (f) any petition or proceeding is filed by or against
Lessee or a guarantor under any Federal or State bankruptcy or insolvency code
or similar law, and if such petition is involuntary, it is not dismissed within
sixty (60) days after filing thereof; (g) Lessee or a guarantor sells or
disposes of all or substantially all of its assets (and Lessor does not consent
to the same) or ceases doing business; or (h) a guarantor or the provider of any
other credit enhancement under this Agreement breaches, terminates without
Lessor’s consent or contests any guaranty or other credit enhancement document
of which Lessor is a beneficiary.

 

Page 3 of 4



--------------------------------------------------------------------------------



 



Lessor shall be in default under this Agreement upon the occurrence of any of
the following events: (i) Lessor breaches Lessee’s right of quiet enjoyment
(except in an instance where Lessee is in default under the applicable Lease or
Financing Transaction), and Lessor is unable to remedy such breach within
fifteen (15) days of Lessee’s written notice to Lessor thereof; (ii) Lessor
fails to perform any other provisions or violates any of its covenants or
representations under a Lease or Financing Transaction and such failure or
breach shall continue for a period of fifteen (15) days after written notice is
received by Lessor from Lessee; (iii) Lessor makes an assignment for the benefit
of creditors, or consents to the appointment of a trustee or receiver, or if
either shall be appointed for Lessor or for a substantial part of its property
without its consent; or (iv) any petition or proceeding is filed by or against
Lessor under any Federal or State bankruptcy or insolvency code or similar law
and, if such petition is involuntary, it is not dismissed within sixty (60) days
after filing thereof.
Any failure of either party to require strict performance by the other party or
any waiver by either party of any provision in a Lease, Financing Transaction or
this Agreement shall not be construed as a consent or waiver of any other breach
of the same or of any other provision.
38. REMEDIES. If Lessee is in default under this Agreement, all amounts due and
to become due under each Lease and Financing Transaction shall be immediately
due and payable, without further notice from Lessor, and Lessor shall have the
right, in its sole discretion, to exercise any one or more of the following
remedies in order to protect its interests, reasonably expected profits and
economic benefits under this Agreement. Lessor may (a) declare any Lease or
Financing Transaction entered into pursuant to this Agreement to be in default;
(b) terminate in whole or in part any Lease or Financing Transaction; (c)
recover from Lessee any and all amounts then due and to become due; (d) take
possession of any or all items of Equipment, wherever located, without demand or
notice, without any court order or other process of law, in accordance with
Lessee’s reasonable security procedures; and (e) demand that Lessee return any
or all such items of Equipment to Lessor in accordance with Paragraph 25 and,
for each day that Lessee shall fail to return any item of Equipment, Lessor may
demand an amount equal to the current Rent, prorated on the basis of a 30-day
month. Upon repossession or return of any item of Equipment, Lessor shall sell,
lease or otherwise dispose of such item in a commercially reasonable manner,
with or without notice and on public or private bid, and apply the net proceeds
thereof towards the amounts due under the Lease but only after deducting (i) in
the case of sale, the estimated fair market sales value of such item as of the
scheduled expiration of the Lease; or (ii) in the case of any replacement lease,
the rent due for any period beyond the scheduled expiration of the Lease for
such item; and (iii) in either case, all reasonable and necessary expenses,
including reasonable legal fees, incurred in connection therewith. Any excess
net proceeds are to be retained by Lessor. Lessor may pursue any other remedy
available at law or in equity. No right or remedy is exclusive of any other
provided herein or permitted by law or equity; all such rights and remedies
shall be cumulative and may be enforced concurrently or individually.
If Lessor is in default under this Agreement, Lessee’s exclusive and sole remedy
shall be (x) to terminate the applicable Lease or Financing Transaction and
return the applicable items of Equipment to Lessor; and (y) to recover damages
arising out of such default from Lessor, and all reasonable and necessary
expenses, including reasonable legal fees, incurred in connection therewith.
39. LESSOR’S EXPENSE. Lessee shall pay Lessor all reasonable costs and expenses,
including reasonable legal and collection fees, incurred by Lessor in enforcing
the terms, conditions or provisions of this Agreement.
40. OWNERSHIP; PERSONAL PROPERTY; LICENSED PROGRAM MATERIALS. The Equipment
under Lease is and shall be the property of Lessor. Lessee shall have no right,
title or interest therein except as set forth in the Lease. The Equipment is,
and shall at all times be and remain, personal property and shall not become a
fixture or realty. Licensed programs that Lessee acquires and finances with
Lessor remain the property of their licensor. Ownership of licensed programs is
governed by the license agreement between the licensor and Lessee, and is not
affected by this Agreement.
41. NOTICES; ADMINISTRATION. Service of all notices under the Agreement shall be
sufficient if delivered personally or mailed to Lessee at its address specified
in the Supplement or to IBM Credit as Lessor in care of the IBM location
specified in the Supplement or invoice. Notices by mail will be effective on
receipt or three (3) days after being deposited in the United States mail, duly
addressed and with postage prepaid, whichever is earlier. Notices of default
will be sent certified mail, or registered mail, or delivered in person and will
be effective when received by the party. Notices, consents and approvals from or
by Lessor will be given by the party or on its behalf by IBM and all payments
will be made to IBM until Lessor notifies Lessee otherwise.
42. LESSEE REPRESENTATION. Lessee represents and warrants that, as of the date
it enters into any Lease or Financing Transaction under this Agreement:
(a) Lessee is a legal entity, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and in each
jurisdiction where Equipment and Financed Items will be located, with full power
to enter into this Agreement and any transactions contemplated herein; (b) this
Agreement and any Lease or Financing Transaction hereunder have been duly
authorized and executed by Lessee and constitute valid, legal and binding
agreements, enforceable in accordance with their terms; (c) the execution and
performance by Lessee of its obligations under this Agreement and any Lease or
Financing Transaction will not violate any judgment, order, law or governmental
regulation affecting Lessee or any provision of Lessee’s documents of
organization, or result in a breach or default of any instrument or agreement to
which Lessee is a party or to which Lessee may be bound.
43. GENERAL. Lessee agrees to take such further action and to execute such
additional documents, instruments and financing statements as Lessor shall
reasonably request to complete any Lease or Financing Transaction under this
Agreement or to protect Lessor’s interest in the Equipment or Financed Items.
This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which together shall constitute but one
and the same document.
44. APPLICABLE LAW; SEVERABILITY. This Agreement will be governed by and
construed in accordance with the laws of the State of New York. If any provision
of this Agreement is held to be invalid or unenforceable, all other provisions
shall remain in effect.

 

Page 4 of 4